UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 01-30911


                         GLENN K. CONSTANTINE,

                                                    Petitioner-Appellant,


                                   VERSUS


 RICHARD L. STALDER, Secretary, Department of Public Safety and
Corrections; HENRY GOINS, Records Analyst; JIM L. HERFORD,
Louisiana Board of Parole,

                                                 Respondents-Appellees.




              Appeal from the United States District Court
                  For the Middle District of Louisiana
                           (No. 01-440-B-M2)
                           November 23, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Glenn    K.   Constantine,    a   Louisiana    prisoner,   seeks   a

certificate of appealability (“COA”) following the dismissal of his

28 U.S.C. § 2254 petition without prejudice for failure to exhaust

state-court remedies.      Because we find that the district court

lacked jurisdiction to hear his petition, see 28 U.S.C. § 2241(d),


  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
we do not address the merits of his motion for COA.

     The judgment of the district court is VACATED and the case is

REMANDED with instructions to RETRANSFER this action to the United

States District Court for the Eastern District of Louisiana on the

ground that the May 29, 2001 transfer from the Eastern District to

the Middle District of Louisiana was improvidently ordered.